Appeal from a judgment of the County Court of Albany County (Clyne, J.), rendered March 30, 1983, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant pleaded guilty to robbery in the second degree for forcibly stealing a pocketbook from an elderly woman on February 13, 1983. He was sentenced to 3 to 9 years in jail. On this appeal, defendant claims that County Court abused its discretion in denying him youthful offender treatment and that the sentence imposed is harsh and excessive. Inasmuch as defendant’s plea was entered voluntarily, with full knowledge of the sentence to be imposed, in the presence of counsel and after acknowledgment by defendant that he had committed the crime for which he stood charged, we cannot say that County Court abused its discretion in denying youthful offender treatment (see People v Johnson, 92 AD2d 672; People v Connerton, 67 AD2d 1028).
We also find no abuse of discretion which would require us to modify the sentence imposed (see, e.g., People v Haynes, 102 AD2d 604, 606). The sentence was part of a negotiated plea agreement, substantially less than the maximum exposure faced by defendant, and justified by the violent nature of the crime and defendant’s prior record.
Judgment affirmed. Main, J. P., Casey, Mikoll, Levine and Harvey, JJ., concur.